                             Case 1:19-cv-03593 Document 1 Filed 11/29/19 Page 1 of 1

                                                                                                                                                          CO-386
                                                                                                                                                          10/2018


                                            United States District Court
                                            For the District of Columbia
UH CLEVELAND MEDICAL                                             )
CENTER, et al.,                                                  )
                                                                 )
                                                                 )
                                               Plaintiff         )                              19-03593
                                                                              Civil Action No._______________________
                              vs
                                                                 )
ALEX M. AZAR II, Secretary, U.S.
                                                                 )
Department of Health & Human Services
                                                                 )
                                                                 )
                                              Defendant          )


                                                              CERTIFICATE RULE LCvR 26.1
                                           UH Cleveland Medical Center;UH Bedford Medical Center; UH Richmond Medical Center
I, the undersigned, counsel of record for ____________________________________                                               certify that to the best of my knowledge and

belief, the following are parent companies, subsidiaries or affiliates of _______________________________________ which have

any outstanding securities in the hands of the public:

  None




These representations are made in order that judges of this court may determine the need for recusal.


                                                                                Attorney of Record

                                                                                _______________________________________
                                                                                Signature

 OH0017
________________________________________                                        Alan J. Sedley, APLC
                                                                                _______________________________________
BAR IDENTIFICATION NO.                                                          Print Name

                                                                                18880 Douglas Suite 404
                                                                                _______________________________________
                                                                                Address

                                                                                Irvine        CA           92612
                                                                                _______________________________________
                                                                                City          State        Zip Code

                                                                                (949) 502-5399
                                                                                _______________________________________
                                                                                Phone Number
